Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
1.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
No claims have been amended.  Claims 2, 6-7, 13, 17-18, 21-26 and 29 are currently pending and under examination.
Information Disclosure Statement
2.    The information disclosure statement (IDS) submitted on March 11, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initial copy is attached hereto.
Allowable Subject Matter
3.    The following is an Examiner’s statement of reasons for allowance: The newly submitted Information Disclosure Statement does not contain any references that render the previously allowed claims un-patentable and do not contain any prior art. Therefore, prior art cited neither teaches nor suggest a sterile injectable composition comprising an effective amount of a botulinum toxin complex, a reduced botulinum toxin complex, or a botulinum toxin; and a positively charged carrier comprising a positively charged backbone having a plurality of efficiency groups attached thereto; wherein the botulinum toxin component non-covalently associates with the positively charged carrier; a syringe comprising an effective amount of a botulinum toxin complex, a reduced botulinum toxin complex, or a botulinum toxin; and a positively charged carrier comprising a positively charged backbone having a plurality of efficiency groups attached thereto; wherein the botulinum toxin component non-covalently associates with the positively charged carrier; or a reconstituted botulinum toxin composition comprising an effective amount of a botulinum toxin complex, a reduced botulinum toxin complex, or a botulinum toxin; and a positively charged carrier comprising a positively charged backbone having a plurality of efficiency groups attached thereto; and a pharmaceutically acceptable aqueous liquid diluent, wherein the botulinum toxin component non-covalently associates with the positively charged carrier, and wherein the reconstituted botulinum toxin composition has a viscosity in the range of about 0.4 to about 2.0 cp.
 
4.    Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.    Claims 2, 6-7, 13, 17-18, 21-26 and 29 are allowed.
 
6.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
 

/LAKIA J JACKSON-TONGUE/
Examiner, Art Unit 1645             

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645